DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of Claims
Claims 1-20 remain pending, and are allowed.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

In the Title
The Title has been amended to read as follows:
METHOD AND STORAGE MEDIUM FOR PRIVATE EDGE-STATION AUCTION HOUSE


Response to Arguments
Applicant’s arguments filed on 11/19/2021 with respect to the rejection under 35 U.S.C. 101 have been full considered, and are persuasive. The instant claims are not directed to an abstract idea as defined in the abstract groupings as defined in the 2019 PEG.

Applicant’s arguments filed on 11/19/2021 with respect to the rejection under 35 U.S.C. 103 have been fully considered, and are persuasive. Applicant’s amendments have overcome the prior art.



Allowable Subject Matter
Upon further review of the evidence at hand, it is hereby concluded that the totality of the evidence, alone or in combination, neither anticipates, nor renders obvious the features of the Applicant’s invention.

The most pertinent prior art made of record include Buswell (US 20160012523 A1), Moorthi (US 20120131591 A1), Pan (US 20210248087 A1), and PTO-892 Reference U.

Buswell discloses a system for trading network resources on a virtual marketplace. Buswell discloses clients placing bids on the resources and matching the resource providers with clients by the bidding amounts. However, Buswell does not disclose a pricing model, evaluating the capabilities, installing cloud-native cluster components, or consolidating multiple private infrastructures as edge stations.

Moorthi discloses a system for a cloud computing market to automatically determine attributes and constraints associated with a job and redistribute resources to optimize job completion across multiple providers. Moorthi also discloses the pricing model, where the price is determined based on the size of the job, available resources, and their individual pricing. However, Moorthi does not disclose evaluating the capabilities, installing cloud-native cluster components, or consolidating multiple private infrastructures as edge stations.

Pan discloses a system for dynamic data storage that involves low-latency computation using edge cloud computing that consolidates voluntary resources as a cloud to reduce network delay. However, Pan does not disclose evaluating the capabilities of the voluntary resources, installing cloud-native cluster components, or consolidating multiple private infrastructures as edge stations.

PTO-892 Reference U discloses a discussion on alternative models of cloud computing, such as community clouds which are built collaboratively using resources contributed by users. Users’ contributed 

The Examiner further emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, as appropriate rationale for further modification to the evidence at hand to arrive at the claimed invention. Moreover, the combination of features as claimed could not have been obvious to one of ordinary skill in the art because any combination of the evidence at hand to reach the combination of features as claimed would require substantial reconstruction based on improper hindsight bias, and would require knowledge gleaned only from Applicant’s disclosure.
It is hereby asserted by the Examiner, that in light of the above and in further deliberation over all of the evidence at hand, that the claims are allowable over the prior art as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J KANG whose telephone number is (571)272-8069. The examiner can normally be reached Monday - Friday: 7:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.












Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/T.J.K./Examiner, Art Unit 3625

     
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625